Citation Nr: 1131827	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her brother-in-law



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1990.  He died February [redacted], 2002.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which found that new and material evidence had not been submitted to reopen the claim for service connection for the cause of the Veteran's death.  

In April 2011, the appellant and her brother-in-law testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The issue of service connection for the cause of the Veteran's death being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied by rating decision of September 2002.  The appellant did not timely appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the September 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision which denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103 (2010).

2.  Evidence submitted subsequent to the September 2002 denial of service connection for cause of the Veteran's death is new and material. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board is reopening the claim for service connection for the cause of the Veteran's death.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The appellant's claim of service connection for the Veteran's death was denied by a September 2002 rating decision, which found that there was no evidence of esophageal cancer in service and no evidence that his service-connected disabilities either caused esophageal cancer or otherwise contributed to the cause of his death.

The available evidence as of September 2002 showed that the Veteran died of cardiopulmonary arrest due to esophageal cancer.  At the time of his death, he was service connected for deafness, left ear; post operative residuals, herniated nucleus pulposus, lumbosacral spine; tinea pedis/jungle rot of the feet; and post operative residuals, right inguinal hernia.  The appellant asserted that the Veteran was exposed to Agent Orange during his tours in Vietnam which she believed caused him to develop the esophageal cancer which caused his death.  However, esophageal cancer is not a disability that has been presumptively associated with herbicide exposure, and the evidence of record at that time did not link the Veteran's esophageal cancer to his presumed herbicide exposure.  The appellant did not appeal the September 2002 rating decision and the decision became final.  

In February 2007, the appellant filed to reopen her previously denied claim for service connection for the cause of the Veteran's death.  Since the September 2002 rating decision, new evidence has been submitted, including medical opinions from Dr. Palmer and testimony from the appellant and her brother-in-law at an April 2011 Travel Board hearing.  

The Board has considered the testimony provided at the Board hearing, but finds that these lay statements are essentially duplicative of the appellant's contentions that were of record when her claim was previously denied; and, therefore the testimony is not considered to be new.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

However, the two medical opinions from Dr. Palmer in support of the appellant's claim are new in that they were not previously of record.  

In February 2007, Dr. Palmer asserted that a contributing cause of the Veteran's death was gastroesophageal reflux disease.  She indicated that hiatal hernias increase the risk and incidence of acid reflux into the esophagus which is a contributor to Barrett's esophagus (a precancer condition that can progress to esophageal cancer).  She explained that the Veteran had a history of GERD treatment in prior years and thus had an increased risk for esophageal cancer.  

In May 2011, Dr. Palmer wrote another letter in which she indicated that there are many contributing factors causing cancers, explaining that that any carcinogen exposure will increase the risk of cancer, including toxins, chemicals (herbicides, including Agent Orange).  She stated that it was likely that any such exposure during the Veteran's military service combined with his acid reflux disease, would have increased his risk of getting esophageal cancer.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

These opinions, which are new, are also considered to be material as they relate to an unestablished fact, which is whether the Veteran's presumed exposure to Agent Orange in service could have caused his esophageal cancer, which resulted in his death.  This evidence raises a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death, and to that extent, the claim is reopened.  Having reopened the claim, the Board finds this claim requires remand for further development.  


ORDER

New and material evidence has been received and the appellant's claim for service connection for the cause of the Veteran's death is reopened and to this extent, the appeal is granted.  

REMAND

The Veteran was discharged from service in 1990 after nearly 30 years of military service.  He passed away in February 2002, and the cause of his death was determined to be cardiopulmonary arrest due to esophageal cancer.  At the time of his death, the Veteran was service connected for deafness, left ear; post operative residuals, herniated nucleus pulposus, lumbosacral spine; tinea pedis/jungle rot of the feet; and post operative residuals, right inguinal hernia.  

The appellant has advanced two theories of entitlement.  The first is that the Veteran's herbicide exposure while serving in the Republic of Vietnam during the Vietnam War caused him to develop esophageal cancer.  Her other theory is that the Veteran had developed a hiatal hernia in service and possibly GERD and that these conditions led to the development of the esophageal cancer.

To establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

In support of her claim, the appellant has submitted a series of letters from Dr. Palmer.  In February 2007, Dr. Palmer asserted that a contributing cause of the Veteran's death was gastroesophageal reflux disease.  She indicated that hiatal hernias increase the risk and incidence of acid reflux into the esophagus which is a contributor to Barrett's esophagus (a precancer condition that can progress to esophageal cancer).  She explained that the Veteran had a history of GERD treatment in prior years and thus had an increased risk for esophageal cancer.  

In May 2011, Dr. Palmer wrote another letter in which she indicated that there are many contributing factors causing cancers, explaining that that any carcinogen exposure will increase the risk of cancer, including toxins, chemicals (herbicides, including Agent Orange).  She stated that it was likely that any such exposure during the Veteran's military service combined with his acid reflux disease, would have increased his risk of getting esophageal cancer.  

These opinions suggest the possibility that the cause of the Veteran's death was related to his military service, and therefore they trigger VA's duty to obtain a medical opinion of record.  See 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to an examiner with the appropriate medical expertise to obtain a medical opinion.  The examiner must be provided with the entire claims file, including a copy of this remand.  A detailed rationale, including pertinent findings from the record, should be provided for all opinions.  If any of the above issues cannot be determined resorting to mere speculation, the examiner should explain why this is so.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's presumed exposure to Agent Orange (herbicides) during his service in Vietnam caused his esophageal cancer.  

The examiner should also determine whether it is at least as likely as not (50 percent or greater) that the Veteran's GERD began during service, was otherwise caused by his military service, or was caused by his service connected hiatal hernia; and, if so, whether GERD and/or his hiatal hernia either caused or were a contributory cause (meaning that such condition(s) contributed substantially or materially to his esophageal cancer, that the condition(s) combined to cause his esophageal cancer, or that the condition(s) aided or lent assistance to the production of esophageal cancer) of his esophageal cancer. 

In so doing, the examiner should fully discuss the multiple letters submitted by Dr. Palmer.

2.  The RO should readjudicate the issue of service connection for the cause of the Veteran's death.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


